SANDERS, Chief Justice.
The State charged the defendant by bill of information with Cattle Theft in violation of LSA-R.S. 14:67.1. The jury found the defendant guilty as charged. The trial judge sentenced the defendant to a term of five years in the custody of the Louisiana Department of Corrections.
In his brief to this Court, defendant asserts that the State failed to establish that the crime was committed in Franklin Parish, that the search and seizure were illegal, and that the trial court erroneously admitted a confession.
We note, however, that the defendant filed no assignments of error in the trial court as a basis for the appeal. See LSA-C.Cr.P. Art. 844, as amended by Act 207 of 1974. Hence, under Article 920 of the Louisiana Code of Criminal Procedure, *5our review is limited to errors “discoverable by a mere inspection of the pleadings and proceedings.” See State v. Shillow, La., 310 So.2d 103 (1975). We have examined the record and find no such errors,
For the reasons assigned, the conviction and sentence are affirmed.
BARHAM, J., dissents with reasons.